Appellant was convicted of forgery and has appealed to this court, assigning several grounds in his motion for new trial. The term of court at which appellant was tried convened on the 1st day of January and adjourned on March 30, lasting more than eight weeks. He was tried on February 14, and his motion for new trial was overruled on March 16, and sentence passed on him on that day. There is no order in the record extending the time in which to file bill of exceptions, and the only bill in the record was *Page 434 
not approved nor filed within thirty days from the date of overruling the motion for new trial and sentence passed. Section 7, of chapter 119, Act of the Thirty-Second Legislature, provides if the term of court may by law continue more than eight weeks the bill of exceptions shall be filed within thirty days after final judgment shall be rendered, unless further time is granted by the court by an order entered of record. There being no order in the transcript extending the time, and the bill being filed more than thirty days after the date of entry of final judgment, we are not authorized to consider the bill. Counsel should carefully notice the provisions of this section of that law, because we are circumscribed and bound thereby, and it providing different rules, based on the length of the terms of court, one should be careful to bring himself within the rule prescribed.
The court did not err in charging on the law of principals under the evidence in the case, and it is not attempted to point out any error in the charge, if any there be.
The evidence fully supports the verdict, when we take into consideration all the facts and circumstances in evidence, and the court gave a full and complete charge on circumstantial evidence.
The only other ground in the motion alleges newly discovered evidence. The newly discovered evidence alleged is that Sam Jackson had been indicted a number of times in Dallas County, charging him with forgery, and as this order that is alleged to be forged was payable to Sam Jackson, the fact that these indictments had been returned against him would be admissible on the issue of who forged the check in this case. As it is not alleged nor sought to be proven that appellant received his order from Sam Jackson, or had ever met the said Sam Jackson, who had been indicted in the other cases, such testimony would be of no aid to him in this case. Had he alleged he received this order from the said Jackson who had been indicted in the other case, the holding might be different. But as it is not sought to make any connection between that person and the order in this case, the evidence would not be material to any issue in this case.
The judgment is affirmed.
Affirmed.